Exhibit 10.41
OSI Pharmaceuticals, Inc.
41 Pinelawn Road
Melville, NY 11747
T 631.962.2000 F 631.962.2023
www.osip.com
(OSI PHARMACEUTICALS LOGO) [y74834y7483400.gif]
December 18, 2008
Ms. Barbara A. Wood
c/o OSI Pharmaceuticals, Inc.
41 Pinelawn Road
Melville, NY 11747
Re: Amendment to Change of Control Letter Agreement
Dear Barbara:
     Reference is made to your letter agreement dated October 4, 2001, as
amended on September 20, 2005 and December 6, 2006 (the “Agreement”). The
December 6, 2006 amendment to your Agreement is hereby terminated and the
following provisions are hereby added to your Agreement:
     3. Section 409A.
          (i) To the extent you would be subject to the additional 20% tax
imposed on certain deferred compensation arrangements pursuant to Section 409A
of the U.S. Internal Revenue Code (“Section 409A”), as a result of any provision
of this Agreement, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such tax and the parties shall promptly
execute any amendment reasonably necessary to implement these provisions.
          (ii) With respect to payments under this Agreement, for purposes of
Section 409A, each severance payment and COBRA continuation reimbursement
payment will be considered one of a series of separate payments.

 



--------------------------------------------------------------------------------



 



          (iii) You will be deemed to have a termination of employment for
purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.
          (iv) If at the time of your separation from service, (i) you are a
specified employee (within the meaning of Section 409A and using the
identification methodology selected by OSI from time to time), and (ii) OSI
makes a good faith determination that an amount payable to you constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A (the “Delay
Period”), then OSI will not pay such amount on the otherwise scheduled payment
date but will instead pay it in a lump sum on the first business day after such
six-month period. To the extent that any benefits to be provided during the
Delay Period are considered deferred compensation under Section 409A provided on
account of a “separation from service,” and such benefits are not otherwise
exempt from Section 409A, you shall pay the cost of such benefits during the
Delay Period, and OSI shall reimburse you, to the extent that such costs would
otherwise have been paid by OSI or to the extent that such benefits would
otherwise have been provided by OSI at no cost to you, OSI’s share of the cost
of such benefits upon expiration of the Delay Period, and any remaining benefits
shall be reimbursed or provided by OSI in accordance with the procedures
specified herein.
          (v) Any amount that you are entitled to be reimbursed under this
Agreement, including the payment of excise taxes and gross-up amounts, will be
reimbursed to you as promptly as practical and in any event not later than the
last day of the calendar year after the calendar year in which the expenses are
incurred, and the amount of the expenses eligible for reimbursement during any
calendar year will not affect the amount of expenses eligible for reimbursement
in any other calendar year.
          (vi) Unless your Agreement provides a specified and objectively
determinable payment date to the contrary, any payment of compensation will be
made, in any event, by March 15 of the calendar year following the year with
respect to which such compensation is earned.
Sincerely yours,
/s/ Linda E. Amper
Linda Amper, Ph.D.
Senior Vice President, Human Resources and Training
Accepted and Agreed:

 



--------------------------------------------------------------------------------



 



                       /s/ Barbara A. Wood       Barbara A. Wood           

 